Title: Charles Storer to Abigail Adams, 21 December 1785
From: Storer, Charles
To: Adams, Abigail


     
      Dear Madam
      Boston. 21st. December. 1785
     
     I am persuaded you will be pleased with this letter, if you were not ever before with one from me, because in the first place, it will inform you of my safe arrival among my friends, and at the same time may give you some information respecting yours. I write you therefore with pleasure on my part. Our arrival here be assured was attended with much satisfaction on all sides. I need not paint to you a Parent’s tears on such an occasion. Suffice it to say he pressed us to his heart. Nor were a Sister’s or Brother’s feelings unmoved on the occasion. In a mutual embrace we joined in one thanksgiving. Since my return my time has not been mispent. From our nearest Connections we first received the flattering welcome, and since from very many others. You will readily suppose this was not unpleasing, as beleive me it was not. How shall I write you of every particular one of our friends? ’Twould be a little history. Yet I know, (for I have felt the same curiosity more than once myself,) you wish some account. But I must adopt the expression my friends have hitherto made use of to me and say “your friends are all well,” or else, as I do to those who want me to tell them off ahand, at once, every thing I have heard, or seen since I left home, say ask me what questions you please and I will answer them if I can. But I must not omit telling you of one person whom I have not yet heard or seen, yet to whom I am indebted for kindness since my return, and as it comes to me thro’ you, ’tis highly proper you should be made acquainted with it. I mean your Sister, Mrs. Shaw. She has been kind eno: to give me an invitation, from Haverhill, to make her a visit, assuring me that, having been so long one of your family, she cannot look upon me with indifference. This is a friend unexpected, and as I am indebted to you therefor I have to thank you accordingly. Betsey Cranch is and has been with her at Haverhill sometime and what is quite new to me is learning to play on the Harpsichord. They say she makes great proficiency, as Mrs. Shaw mentions that John and Thomas do also in their studies. John attends so closely he has not yet found time to write me since my arrival, tho’ I wrote him from N York soon after I landed. Both Mr. and Mrs. Cranch I have seen once and again: they made many enquiries about you and the family; as did Dr: Tufts. Billy Cranch and your Son Charles I have not yet seen. From Braintree I went to Germantown. The family there are distressed. Mr. Palmer thinks he may be obliged even in his old age to retire to the settlements on the Ohio. He thinks he may set up the Salt works in that Country to much advantage. Mr. Perkins writes him encouragingly on this head. Mrs. Quincy and Nancy live quite retired at the Farms, having let their farm to their  Overseer. Mr. and Mrs. Allen remain the same they were when America. Dr. and Mrs. Welsh made many enquiries about you. They have a house full of Children, who are like young Giants. I see no change either in Aunt, Uncle, or Cousins Isaac and Willm: Smith. Cousin Betsey is grown, as are all the younger of the folks in town. Many are grown quite out of my knowledge. The younger part of our family is grown also very much. As to the appearance of the town, I find it changed for the better. I mean the houses; which have been repaired and painted. But trade is extremely dull and folks are complaining. There is not therefore by any means that extravagance and dissipation I expected to find, and which there was about a twelvemonth after the peace.
     But my paper bids me say no more than desire you to write me as often as you can, and confidentially when you can, as I love to know what’s doing, and to assure you that I am with much esteem, Yrs. &c. &c.
     
      C. S.
     
    